 14DECISIONS OF THENATIONALLABOR RELATIONS BOARDSheetMetalWorkers InternationalAssociation,AFL-CIO, Local17 andPark L.Davis Compa-ny and Gibbs-McAlister,Inc. and InternationalBrotherhood of Electrical Workers, Local 103,AFL-CIO. Case 1-CD-851August 7, 1989DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSThe charge in this Section 10(k) proceeding wasfiled October 20, 1988,and an amended charge wasfiledOctober31, 1988,by Park L.Davis Company(Park)and Gibbs-McAlister,Inc. (Gibbs),allegingthat the Respondent,Sheet Metal Workers Interna-tionalAssociation,AFL-CIO,Local 17 (SheetMetal Workers), violated Section 8(b)(4)(D) of theNational Labor Relations Act by engaging in pro-scribed activity with anobject offorcing Park andGibbsto assign certain work to employees it repre-sents rather than to employees represented by theInternationalBrotherhood of ElectricalWorkers,Local 103, AFL-CIO (ElectricalWorkers).Thehearing was held December 12, 1988,before Hear-ing Officer Benjamin Smith.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,the Board makes the following find-ings.1. JURISDICTIONPark,the Employer,is a Massachusetts corpora-tion engaged as a subcontractor for the fabricationand installation of sheet metal work in the con-struction business.It annually provides contractualservices outside the Commonwealth of Massachu-setts valued in excessof $50,000 and it purchasesmaterials from suppliers within the Commonwealthof Massachusetts valued in excess of $50,000 peryear whoare in interstate commerce.Gibbs is a Massachusetts corporation engaged asa subcontractor for the provision of mechanicaland engineering services to construction projects.Itannually provides contractual services outsidetheCommonwealth of Massachusetts valued inexcess of$50,000 and it receives materials fromsuppliers outside the Commonwealth of Massachu-setts valued in excess of $50,000 per year.The parties stipulate,and we find,that Park andGibbsare both engaged in commerce within themeaning of Section 2(6) and(7) of the Actand thatSheetMetalWorkersand ElectricalWorkers arelabor organizations within the meaning of Section2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeThe Macomber Company isthe generalcontrac-tor for theBaysquare condominium constructionproject located in Cambridge,Massachusetts.Ma-comber subcontracted with Gibbsformechanicaland engineering services,includingproviding theinstallation of heating,ventilation,and air-condi-tioning systems(HVAC) for the project. Gibbs, inturn,subcontracted with the Employer for the in-stallationof thesheet metalduct workand certainHVAC equipment supplied by Gibbs, including 179ceiling light/exhaust fansfor the bathroomceilings.The Employerhas acollective-bargaining agree-ment with the Sheet Metal Workers. The Employ-er assignedall the workof installing the ceilinglight/exhaust fansto employees represented by theSheetMetalWorkers.In September1988, the Employer began thework of installingthe fans. On October 12, 1988,Gibbs received a letter from Leonard J. Leonardo,city of Cambridgewiring inspector,stating, interalia, that the installationof the light/exhaust fanswith theirhousings was beingdone in violation ofMassachusettslaw in thattheMassachusetts Elec-tricalCode' requireda licensed electrician to in-stall that type of unit andthe Massachusetts build-ing code requiredthe installerto have obtained awiring permit.2Copies of this letter werd sent toMacomber's jobsuperintendent,Rich Foote, SheetMetalWorkers businessagent,Joseph J. Nigro,and ElectricalWorkersbusiness agent,FrancisNigro.On October 17, 1988, at theBaysquarejobsite,Joseph Nigro told the Employer's vice president,DavidRennie,that "if [the] faninstallationwork[was] takenaway fromSheet MetalWorkers they[would] have to strike."s Shortly thereafter,Ma-comber informed Gibbs that the light/exhaust faninstallationwork should be performed by a li-censed electricianbased on the electricalwiring in-spector's determinationand, therefore, the Employ-'M.G L, ch. 141, sec.Iprovides."No person, firm or corporationshall enter into,engage in, or work at the business of installing wires,conduits,apparatus, fixtures or other appliances for carrying or usingelectricity for light,heat or power purposes, unless such person, firm orcorporation shall have received a license and a certificate therefor,issuedby the state examiners of electricians and in accordance with the provi-sions hereinafter set forth."2During the hearing,the Sheet Metal Workers contended the electri-calwiring inspector became involved at the urging of the ElectricalWorkers.9 This was admitted to by J Nigro.296 NLRB No. 4 SHEET METAL WORKERS LOCAL 17 (PARK L. DAVIS CO.)er could notcontinueto perform the work.Subse-quently,Gibbs informed the Employer of Ma-comber's decision to have a licensed electricianperform the work and directed the Employer tohire an electrician for that purpose.On October 20, 1988, the Employer filed the in-stant charge. Thereafter, on October 24, 1988,4 theEmployer received a letter from Gibbs noting,inter alia,the existence of a jurisdictionaldisputebetween the two Unions "over who owns the in-stallationof the fans." Further, the letter statedthat because the Employer had failed to hire a li-censed electrician,Gibbs had no choice but tocancel that part of the contract and hire an electri-cal contractor to install the remainder of the fans.As of the date of the hearing, Gibbs had subcon-tractedwith Electrical Systems, Inc., a licensedelectrical contractor,whose employees (represent-ed by the Electrical Workers) are performing thework in dispute. No picketing or strike was evercarried out by the Sheet Metal Workers.B.Work in DisputeThe work in dispute involves the installation ofceiling light/exhaust fan units, including the junc-tion boxes and housings, at the Baysquare condo-minium project located at 950 MassachusettsAvenue, Cambridge, Massachusetts.C. Contentions of the PartiesThe Employer contends that the workin disputewas properlyassignedto employees represented bySheet Metal Workers on the basis of its collective-bargainingagreement with that union,aswell asthe factors of employer preference, past practice,area practice, and economy and efficiency; thatthere is reasonable cause to believe that a jurisdic-tional dispute exists because the Sheet Metal Work-ers threatened to strike the Employer if the workin dispute were taken away fromitand reassignedto employees represented by the Electrical Work-ers. Sheet Metal Workers does not dispute the Em-ployer's contentions.ElectricalWorkers contends that the work iselectrical in nature and should be awarded to em-ployees represented by it based on Massachusettsstate law, the electrical wiring inspector's determi-nation,and past practice.No party contends that there is an alternativemethod to voluntarily resolve the dispute thatbinds all parties.4 As of thatdate, the Employerhad installedapproximately 44 of thelight/exhaust fans15D. Applicability of theStatuteIn a 10(k) proceeding,the Board must determinewhether there is reasonable cause to believe that aviolation of Section 8(b)(4)(D)has occurred andwhether the parties have agreed on a method forthe voluntary adjustment of the dispute.In thiscase,a finding of "reasonable cause"requires evi-dence that a party has used proscribed means toenforce its claim and that there are competingclaims to disputed work between rival groups ofemployees.It is undisputed that the business agent for theSheet Metal Workers threatened to strike the Em-ployer at the jobsite if the Employer reassigned thework to employees represented by the ElectricalWorkers.It is also clear that both Unions claim thework for employees each represents.On the basis of the above-described threat andthe record as a whole,we find reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.Further,there is no evidence that an agreed-onmethod exists for voluntary adjustment of the dis-pute within the meaning of Section 10(k) of theAct. Accordingly,we find that the dispute is prop-erly before the Board for determination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1.Certification and collective-bargainingagreementsNo party contends that there are certificationsapplicable to the work in dispute.The Employer, however, has entered into a col-lective-bargaining agreement with the Sheet MetalWorkers, effectiveAugust 1, 1988, to July 31,1991.The agreement recognizes the Sheet MetalWorkers as the exclusive representative for em-ployees classified as journeymen and apprenticesheet metal workers. Employees in these categoriesregularly perform work such as that in dispute.Thus, we find this factor favors an award to the 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployeesrepresentedby the Sheet Metal Work-ers.52.Employer preference and past practiceThe Employer has consistently assigned worksimilar to that in dispute to its own employees rep-resented by the Sheet Metal Workers.The Em-ployer has never assigned any work to electricalworkers.The Employer testified that it preferred to assignthe disputed work to its employees.We find there-fore the factor of employer preference and pastpractice favors an award to the employees repre-sented by the Sheet Metal Workers.3.Area and industry practiceTestimony presented at the hearing shows thatthe type of work involved in this dispute is identi-cal to that traditionally assigned by other HVACsubcontractors to employees represented by theSheet Metal Workers.There is also record testimo-ny that employees represented by the ElectricalWorkers have also performed the work of install-ing the light/exhaust fan units.Specifically,Electri-calWorkers Business Agent Francis Nigro testifiedthatElectricalWorkers-representedemployeeswere currently performing work similar to that indispute at the Vappi construction project in Cam-bridge,Massachusetts.Accordingly, this factordoes not favor assignment to either competing em-ployee group.4.Local awardsThe Electrical Workers submitted evidence of a1965 determination by the Massachusetts LocalBoard for Adjustment of Jurisdictional Disputes forthe Construction Industry resolving a dispute be-tween the same Unions-herein involving a type ofapparatus and work similar to that at issue here.The Sheet Metal Workers had protested the em-ployment of Electrical Workers-represented electri-cians to install combination light/exhaust fan units.The Local Board awarded the work of installingthe light/exhaust fan units to the electricians.6Thus,we find this factor favors an award to theemployees represented by the Electrical Workers.5 In applying this factor,only the collective-bargaining agreement theEmployer has with either Union is relevant because the dispute arosewhile the Employer was the sole contractor retained to perform the dis-puted work,and it alone had the immediate authority to assign suchwork,which it assigned to the employees represented by the Sheet MetalWorkers.The Employer had no agreement with the Electrical Workersconcerning this work6 ElectricalWorkers Exh 55.Licensing requirementsAs noted previously,the ElectricalWorkers con-tends that the work in dispute is electrical in natureand, therefore,under Massachusetts General Laws,chapter 141,section 1,the work should be awardedto the employees it represents.In support of this contention,theElectricalWorkers placed in evidence a 1982 determinationfrom the Commonwealth of Massachusetts Boardof State Examiners of Electricians involving worksimilar to that in dispute.The State Board issued acease-and-desist order against the contractor, sub-contractor,and the Sheet Metal Workers to stoptheSheetMetalWorkers'installationoflight/exhaust fan units on that particular project.The State Board further determined that thelight/exhaust fan unit was electrical in nature andthat the work in dispute was governed by the pro-visions of chapter 141.Therefore,the State Boardconcluded the work must be performed by an elec-trician.7The ElectricalWorkers also relies on anOctober 1988 determination from Leonard Leon-ardo, city of Cambridge wiring inspector, thatchapter 141 requires that the work in dispute beperformed by a licensed electrician.In prior cases,the Board has found that state li-censing or code requirements were irrelevant be-cause they either concerned only the employer'squalifications to perform the disputed work and notthe assignment of the work to employees, or theapplicability of the regulation to the qualificationsof the employees was unsettled,or the Board wasrequested to make an interpretation of the regula-tion.8The Board's opinion inPlumbers Local 122(Conduit&FoundationCorp.),190NLRB 33(1971), illustrates the relevance of the foregoingconsiderations.There,the employer had a subcon-tract to install storm drainage sewers in the parkinglot of a new shopping mall. The employer assignedthe work of grading the trenches and joining thesections of pipe to its own Laborers-representedemployees.Further, the employer and the Laborerswere bound by a collective-bargaining agreementwhich, in part,covered the work in dispute. Inclaiming the work in dispute,the Plumbers con-tended that it was plumbers' work and that an ordi-nance of the township that had adopted the Plumb-ing Code of New Jersey required the work to beperformed by licensed plumbers.The PlumbersElectricalWorkers Exh 2.Itdoes not appear that the Sheet MetalWorkers took an appeal of the State Board's decision.8 SeeElectricalWorkers IBEW Local 134 (InternationalTelephone &TelegraphCorp.),191NLRB828, 831,832 (1971);ElectricalWorkersIBEW Local 103 (Siemens Corp.),227 NLRB685, 688(1977);LaborersLocal 43 (GerberPlumbingCo),195 NLRB 526, 527 fn 1 (1972),Plumb-ers Local 5 (Arthur Venneri Co.),145 NLRB1580, 1597 (1964) SHEET METAL WORKERSLOCAL 17 (PARK L.DAVIS CO.)sought to have the township compel the employerto comply with the Plumbers' interpretation of theordinance,but the township refused,based on itsopinion that the code did not require the work bedone only by licensed plumbers.The Plumbersbrought suit in the New Jersey state court seekingto reverse the township's decision.In awarding thework in dispute to employees represented by theLaborers, the Board noted that there was no evi-dence of any decision by the state court. TheBoard found no merit in the Plumbers'contentions,primarily because the township ruled that the codedid not require the work to be done only by li-censed plumbers.In the present case,however,we have a differentsituation because the applicability of the statutegoes not only to the qualifications of the Employ-er, but also to the qualifications of the employeesselected to perform the work,and we are not beingasked to interpret a statute or ordinance.The evi-dence shows a definitive interpretation of Massa-chusettsGeneral Laws,chapter 141's licensing/-code requirements and its applicability to worksimilar to that in dispute,including the determina-tion that the apparatus to be installed is electrical innature.Specifically,in their 1982 decision, theState Examiners of Electricians ordered:That unlicensed persons cease and desist fromthe installation of Electrical Fans by otherthan licensed electricians.The fans presently inplace at.. .premises are considered an elec-trical apparatus and the installation of same aregoverned by the provisions of Chapter 141,Section 1 and must be installed by a licensedelectrician.The determination by the city of Cambridgeelectricalwiring inspector is also probative evi-dence that the statute requires licensed electriciansto perform the work.In his letter to Gibbs, thewiring inspector stated,inter alia,"Chapter 141 ofthe General Laws,Section One requires this workto be done by a licensed electrician."9For theforegoing reasons,we find that the factor of statelicensing requirements favors an assignment of thedisputedwork to employees represented by theElectricalWorkers. 106.Relative skillsWe find both groups of employees are capable ofperforming the disputed work because they haveperformed similar work in the past.Thus,we find° NLRB Exh. 21° There isno contentionthat the Employer's sheet metalemployeesare licensed to perform the work in question.17the skill factor does not favorassignmentto eithercompeting employee group.7.Economy and efficiency of operationThe process of installing the light/exhaust fanunits,including its housing and junction boxes, in-volves attaching the unit'sconstruction housingand sheet metal connections to the risers(the ductwork that takes the air out of the building). Therisers are in the ceiling.After theunit is connectedto the studding for the sheetrock,the electricianusually hooks up the necessary wires to the hous-ing and then the sheetrock is installed and the ceil-ing is finished.The internalworkings of thelight/exhaust fan are traditionally installed last(after the ceiling has been painted)because theyplug into a receptacle inside the box.Rennie,the Employer's vice president,testifiedthat if the Employer assigned the installation toelectricians,itwould impact on the efficiency oftheEmployer'soperation and incur additionalcosts.Rennie also stated that the Sheet MetalWorkers-represented employees are quite proficientin installing the units and in making the correctsheet metal connections to the risers or the applica-ble termination points.Rennie further stated that ifthe work in dispute were performed by someoneother than a sheet metal worker and not installedproperly, then it would be costly to do it over andthe Employer would still have to make the sheetmetal connections.Thus,under the Employer's as-signment of the disputed work,employees repre-sented by Sheet Metal Workers perform all aspectsof the installation,except the wiring, in its properconstructionsequence.However,Renniealsostated that the Employer has not had any problemsinmaking the duct work connections to the fansafter the disputed work has been performed byElectricalWorkers-represented employees, but heasserted that it was more efficient for the sheetmetal workers to perform the whole job.Accordingly,we find that this factor slightlyfavors an assignment to employees represented bythe Sheet Metal Workers.ConclusionsAlthough three of the factors before us favor anaward to employees represented by the SheetMetal Workers, and two factors favor an award toemployees representedby the ElectricalWorkers,we nevertheless find that controlling weight mustbe given to the decision by the city of Cambridgeelectrical inspector concerning the work in disputeand to the 1982 decision by the Board of State Ex-aminers ofElectriciansregarding the applicabilityofMassachusettsGeneral Laws chapter 141 to 18DECISIONSOF THE NATIONALLABOR RELATIONS BOARDwork similar to that in dispute, to be dispositive ofthis issue." The record contains no evidence thatthe law is not still in effect or that it is not applica-ble to the work in question. Absent such evidence,we find that the state statute is such an importantfactor, in this instance, as to override all other con-siderations thatmight favor an award to sheetmetal workers.Inmaking this determination, we are awardingthe work to employees represented by the Electri-calWorkers, not to that Union or its members. Thedetermination is limited to the controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National LaborRelations Board makes thefollowingDeterminationof Dispute.1.Employees of ElectricalSystems, Inc. 1 2 repre-sented by the International Brotherhood of Electri-calWorkers,Local 103 are entitled toinstalllight/exhaust fansincludingjunction boxes andhousingsat the 950MassachusettsAvenue, Cam-bridge,Massachusettsconstruction project knownas the "Baysquare project."CfLaborers (White Contracting),290 NLRB 300 (1988), in which,during the 10(k) hearing,the ElectricalWorkers raised the affirmativedefense that the same Massachusettslaw required the employerto assignthe work in dispute toitsmembersHowever, theBoard,inmaking itsdetermination,did not reachthis issuebecauseitdetermined that thework in disputewas not fairly considered electricaland awarded thework to thelaborers.12 BecauseGibbshas reassigned the contract for the installation of thelight/exhaust fans to Electrical Systems,Inc, the awardof the work indispute is being made to thoseemployees2.SheetMetalWorkersInternationalAssocia-tion,AFL-CIO, Local 17 is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce Park L. Davis Company and/or Gibbs-McA-lister,Inc. to assignthe disputed work to employ-ees it represents.3.Within 10 days from this date, Sheet MetalWorkers InternationalAssociation,AFL-CIO,Local No. 17 shall notify the Regional Director forRegion 1 in writing whether it will refrain fromforcing the Employer, by means proscribed by Sec-tion 8(b)(4)(D), to assign the disputed work in amanner inconsistent with this determination.CHAIRMAN STEPHENS, concurring.I agree with the majority that, if it were appro-priate to make a work award in this case, then thework in dispute would properly be awarded to em-ployees represented by the Electrical Workers. Inmy opinion, however, there is no need for theBoard to reach a determination on the merits. It isclear that the primary issue in this case was dis-posed of by the determination from the city ofCambridge electrical wiring inspector that Massa-chusetts General Laws, chapter 141 required elec-tricians to perform the work in dispute. It was onthe basis of that official ruling concerning the re-quirements of state law that Macomber askedGibbs to see to it that a subcontractor with li-censed electricians was performing the job. There-fore, in my view, a true 10(k) dispute was notbefore us and I would have granted the ElectricalWorkers' motion to quash on that basis.